Case 4:18-cv-00476-ALM Document 67-1 Filed 05/20/20 Page 1 of 1 PageID #: 1575



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 INNOVATION SCIENCES, LLC,
           Plaintiff,                                  Civil Action No.4:18-cv-00476-ALM
      v.                                               Consolidated Lead Case

 HTC CORPORATION,
           Defendant
 INNOVATION SCIENCES, LLC,
           Plaintiff,
      v.                                               Civil Action No.4:19-cv-00752-ALM
                                                       Member Case
 HTC CORPORATION,
           Defendant
 HTC CORPORATION,
 HTC AMERICA, INC.,
           Plaintiffs                                  Civil Action No.4:20-cv-00180-ALM
                                                       Member Case
         v.

 INNOVATION SCIENCES, LLC,
           Defendant


        [PROPOSED] OPPOSED GRANTING MOTION FOR EXTENSION OF TIME

         Having considered Plaintiff Innovation Sciences, LLC (“Innovation”)’s Opposed Motion

to Extend Time to Serve Rule 3-1 and 3-2 Disclosures, the Court concludes that the Motion

should be GRANTED.

         Therefore, it is ORDERED that Innovation’s Rule 3-1 and 3-2 disclosures are due June 4,

2020.
